DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered.
Claims 1 and 7-13 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 05/31/2022.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. 
Examples of some unclear, inexact or verbose terms used in the specification are: "a second 22 and a third 23 portion", "said second 22 and third 23 portion", and "first 21, the second 22 and the third 23 portion" in paras. 0045-0065.  For clarification, the reference characters should be properly applied.  As an example, "a second 22 and a third 23 portion" appears to read "a second portion 22 and a third portion 23".
In addition, the specification in para. 0054 recites "a first interface plate 71 having a first coupling surface 711 with said second 22 and third 23 portion of said protective liner and a second coupling surface 712 with the corresponding second 12 and third 13 portion of lateral protection of said first protective shell 10" which is not consistent with the depiction of Fig. 1. Fig. 1 is an exploded perspective view and the second coupling surface 712 does not appear to be coupled with the second 12 and third 13 portion of lateral protection of said first protective shell 10.
Applicant is advised to thoroughly check the specification and correct all the errors.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "first magnets" and "second magnets";
In claim 1, there is no antecedent basis in the specification for "a first interface plate having a first coupling surface with the second interface surface of the corresponding first closing plate".
Claim Objections 
Claims 1 and 7-8 are objected to because of the following informalities:
In claim 1, line 17, "second-magnets" appears to read "second magnets";
In claim 1, line 32, "are" appears to read "is";
In claim 1, lines 31-32, "said second and third portions of lateral protection" in two instances appears to read "said second and third portions of lateral protection of said first protective shell" for avoiding confusion with the second and third portions of the protective inner liner;
In claim 7, line 3, "and in that" appears to read "and" as the limitation following "in that" does not appear to be a reason for the limitation before "in that";
In claim 8, line 4, "and in that" appears to read "and" as the limitation following "in that" does not appear to be a reason for the limitation before "in that".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "said second magnets being positioned in corresponding seats in said first portion of central protection and in said second and third portions of lateral protection", which renders the claim indefinite.   The claim has previously set forth "said second and third portions of said protective internal liner being each provided with first magnets which cooperate with corresponding second-magnets positioned on said first protective shell" and said second and third portions of said protective internal liner "adapted to protect at least partially left and right lateral portions corresponding to cheeks of the face of the user"; as such, the corresponding second magnets cannot be positioned in said first portion of central protection of the first protective shell.  Therefore, the claim appears to be conflicting within itself.  For examination purposes, the limitation has been construed to be "said second magnets being positioned in corresponding seats in said second and third portions of lateral protection of said first protective shell".
	Claim 1 recites the limitations "wherein each of said second and third portions of lateral protection are configured for at least magnetic coupling to corresponding second and third portions of said protective inner liner via a first closing plate having a first interface surface with said second and third portions of lateral protection of said first protective shell, and a second interface surface, and a first interface plate having a first coupling surface with the second interface surface of the corresponding first closing plate, said first coupling surface provided with housing seats for said first magnets, and a second coupling surface with the corresponding second and third portions of lateral protection of said first protective shell", which renders the claim indefinite.  The limitations appear to be claiming that the first closing plate and the first interface plate are interfaced/coupled to each other, while both the first closing plate and the first interface plate are interfaced/coupled to the first protective shell.  As such, it is unclear how the first protective shell and the protective inner liner are at least magnetically coupled by the first closing plate and the first interface plate.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, based on Fig. 1 of the instant specification, the examiner has interpreted that the first interface plate having the second coupling surface with said second and third portions of said protective internal liner.
	Claim 1 recites the limitation "wherein said first portion of said protective internal liner is provided with at least a second interface plate having a third coupling surface with said first portion of said protective internal liner provided with housing seats for said first magnets", which renders the claim indefinite.  First, it is unclear which structure is actually provided with housing seats for magnets. Does Applicant refer to the at least a second interface plate, the third coupling surface, or the first portion of said protective internal liner?  Second, the claim has previously set forth "said second and third portions of said protective internal liner being each provided with first magnets"; as such, said first magnets cannot be provided with the first portion of said protective internal liner.  Therefore, the claim appears to be conflicting within itself.  For examination purposes, the examiner has interpreted that the third coupling surface is provided with housing seats for magnets.
	Claims 10 and 12 each recite "a conical seat for housing a corresponding conical element positioned on said first portion of said protective internal liner and housing said magnets provided with said first portion of said protective internal liner", which renders the claim indefinite.  First, it is unclear whether the conical seat or the conical element is referred to house said magnets.  Second, it is unclear how a conical seat or a conical element is configured for housing a plurality of magnets.  The original disclosure fails to provide a standard for ascertaining the feature.  For examination purposes, the examiner has interpreted that a corresponding conical element housing one of said magnets. 
Claims 7-13 each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Benyola (US 2019/0269193 A1) in view of Sackett (US 2012/0174294 A1) and further in view of Marks (US 2016/0206028 A1).
Regarding claim 1, Benyola discloses a protective helmet (helmet 100; fig. 9; para. 0038), comprising:
an external protective cap (cover 154; fig. 9; para. 0043); 
at least a first protective shell (shell 140; fig. 9; paras. 0038, 0043) positioned inside said external protective cap (fig. 9; para. 0043); 
a protective internal liner (impact attenuation layer 142; fig. 9; para. 0038) positioned at least partially inside said first protective shell (fig. 9; para. 0038) and removably fixed thereto (layer 142 can be inserted or removed; para. 0044), and adapted to come into contact with the head of a user when the helmet is worn by and fastened to the user (see fig. 9; para. 0040), wherein said protective internal liner comprises 
a first portion (at least rear pads, a central top pad, and front pads 148; see fig. 9; paras. 0023, 0031, 0040) adapted to surround at least a portion of the skull of a user (see fig. 9; paras. 0023, 0040) extending from at least a first point corresponding to a forehead of the user to a second point corresponding to a nape of the user (figs. 5-6, 9; paras. 0031, 0057), and
a second portion and a third portion (see annotated fig. 9; paras. 0023, 0040) adapted to protect at least partially left and right lateral portions of the face of the user, respectively (see annotated fig. 9; paras. 0023, 0032, 0040), 
said first, second and third portions of said protective internal liner being fixable to/removable from said first protective shell independently from each other (by magnetic fasteners 150, 152; fig. 9; paras. 0040-0041), 
said second and third portions of said protective internal liner being each provided with
first magnets (magnetic fastener elements 150; see fig. 9; para. 0041) which cooperate with corresponding second magnets (magnetic fastener elements 152; see fig. 9; para. 0041) positioned on said first protective shell (see fig. 9; para. 0041) to maintain in position said second and third portions of said protective internal liner with respect to said first protective shell (see fig. 9; para. 0041);
wherein said first protective shell (shell 140; fig. 9) comprises a first portion of central protection (see annotated fig. 9), and a second portion and a third portion of lateral protection (see annotated fig. 9),
said second magnets (magnetic fastener elements 152; see annotated fig. 9; para. 0041) being positioned in corresponding seats in said second and third portions of lateral protection of said first protective shell (see annotated fig. 9), and 
wherein each of said second and third portions of lateral protection of said first protective shell are configured for at least magnetic coupling to corresponding second and third portions of said protective inner liner (see annotated fig. 9; para. 0041) via
a first closing plate (a magnetic fastener element 152 in a plate form; see annotated fig. 9; para. 0041) having a first interface surface (a surface abutting the inner surface 144 of shell 140; see annotated fig. 9; para. 0041) with said second and third portions of lateral protection of said first protective shell (see annotated fig. 9; para. 0041), and a second interface surface (a surface abutting a magnetic fastener element 150; see annotated fig. 9; para. 0041),
a first interface plate (a magnetic fastener element 150 in a plate form; see annotated fig. 9; para. 0041) having a first coupling surface (a surface abutting magnetic fastener element 152; see annotated fig. 9; para. 0041) with the second interface surface of the corresponding first closing plate (see annotated fig. 9; para. 0041), and a second coupling surface (a surface abutting the pad 148; see annotated fig. 9; para. 0041) with the corresponding second and third portions of said protective internal liner (see annotated fig. 9; para. 0041),
wherein said first portion of central protection of said first protective shell comprises at least a second closing plate (a magnetic fastener element 152 in a plate form; see annotated fig. 9; para. 0041) having a third interface surface (a surface abutting the inner surface 144 of shell 140; see annotated fig. 9; para. 0041) with said first portion of central protection of said first protective shell (see annotated fig. 9; para. 0041) and a fourth interface surface (a surface abutting a magnetic fastener element 150; see annotated fig. 9; para. 0041), and 
wherein said first portion of said protective internal liner is provided with at least a second interface plate (a magnetic fastener element 150 in a plate form; see annotated fig. 9; para. 0041) having a third coupling surface (a surface abutting magnetic fastener element 152; see annotated fig. 9; para. 0041) with said first portion of said protective internal liner (see annotated fig. 9; para. 0041), and a fourth coupling surface (a surface abutting the pad 148; see annotated fig. 9; para. 0041) with said fourth interface surface (see annotated fig. 9; para. 0041).  
Benyola does not disclose in the embodiment of Fig. 9 wherein the second portion and the third portion of the protective internal liner adapted to protect at least partially left and right lateral portions corresponding to cheeks of the face of a user, respectively.  However, Benyola does disclose that helmet 100 is sized and shaped to cover at least a portion of the person's head when in use (para. 0031), and the helmet may be desired to provide cheek protections (the helmet is adapted for various purposes of head protection such as cycling, animal riding, rock climbing, skiing, watersports, military or law enforcement use and construction; paras. 0031, 0057), the protective internal liner may include at least eight pads 148 configured to couple to different locations on inner surface 114 of shell 140 and surround the user's head during use (fig. 9; para. 0040).  Further, Sackett teaches a protective helmet (helmet 100; fig. 1; para. 0017) comprising a protective internal liner (inner protective layer 102; fig. 2; para. 0017) positioned at least partially inside a first protective shell (outer shell 104; fig. 2; para. 0018), wherein said protective internal liner comprises a second portion and a third portion (two cheek pads 110; fig. 2; para. 0018) adapted to protect at least partially left and right lateral portions corresponding to cheeks of the face of the user, respectively (fig. 2; para. 0018).  Benyola and Sackett are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the helmet as disclosed by Benyola, with wherein a second portion and a third portion of the protective internal liner adapted to protect at least partially left and right lateral portions corresponding to cheeks of the face of a user, respectively as taught by Sackett, in order to provide protections to a wearer's cheeks when such protection is needed.
Benyola does not disclose wherein said first coupling surface of the first interface plate provided with housing seats for said first magnets, and said third coupling surface of the second interface plate is provided with housing seats for third magnets.  However, Sackett teaches wherein a magnetic fastener (plates 120 and 130 together forming a magnetic fastener; figs. 3, 4A, 6; paras. 0019-0021, 0024) for coupling a cushion pad (pad 110; figs. 3, 4A, 6; paras. 0019-0021, 0024) of a helmet to a protective shell (inner protective layer 102; fig. 3; para. 0019) of the helmet (helmet 100; figs. 3, 4A, 6; paras. 0019-0021, 0024), comprising a closing plate (plate 130 having recesses 135; figs. 3, 6; paras. 0019-0021, 0024) and an interface plate (plate 120 having risers 140 to be inserted into recesses 135; figs. 4A, 6; paras. 0019-0021, 0024), wherein the interface plate having a coupling surface (the surface configured to abut plate 130; figs. 3, 4A, 6; paras. 0019-0020, 0024) with an interface surface (the surface configured to abut plate 120; figs. 3, 4A, 6; paras. 0019-0020, 0024) of the closing plate, said first coupling surface provided with housing seats (in risers 140; fig. 4A; para. 0020) for magnets (magnets 145; fig. 4A; para. 0020).  One ordinary skill of the art would have recognized that the magnet fastener of Sackett provides a uniform distribution of magnetic attractions by the distribution of magnet pairs corresponding to the shape and size of a cushion pad and also allows direct contact between each magnet pair which has the advantages of a minimal thickness and a small size as well as simplicity of construction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the magnetic fasteners as disclosed by Benyola, with wherein the coupling surface of the first interface plate provided with housing seats for magnets as taught by Sackett, in order to provide a suitable configuration for a magnetic fastener to be adapted to Benyola's helmet.  Such a combination is use of a known technique to a known device ready for improvement to yield predictable results.  By this modification, Benyola would have said first coupling surface of the first interface plate provided with housing seats for said first magnets, and said third coupling surface of the second interface plate is provided with housing seats for third magnets.
Regarding claim 7, Benyola and Sackett, in combination, disclose the protective helmet of claim 1.  Benyola further discloses that each pad 148 is configured to couple to inner surface 114 of shell 140 and surround the user's head during use by one or more magnetic fastener pairs 150, 152 (see annotated fig. 9; para. 0040).  Therefore, by combination with Sackett as addressed for claim 1, the modified protective helmet comprising the modified closing plates and the modified interface plates would meet the claimed structural requirements of claim 7, i.e., wherein said first portion of central protection of said first protective shell is provided with a frontally positioned second closing plate and a rear positioned second closing plate and said first portion of said protective internal liner is provided with a frontally positioned second interface plate and a rear positioned second interface plate, further wherein the frontally positioned second interface plate is configured to engage the frontally positioned second closing plate, and the rear positioned second interface plate is configured to engage the rear positioned second closing plate.  
Regarding claim 8, Benyola and Sackett, in combination, disclose the protective helmet of claim 1.  Benyola further discloses that each pad 148 is configured to couple to inner surface 114 of shell 140 and surround the user's head during use by one or more magnetic fastener pairs 150, 152 (see annotated fig. 9; para. 0040).  Therefore, by combination with Sackett as addressed for claim 1, the modified protective helmet comprising the modified closing plates and the modified interface plates would meet the claimed structural requirements of claim 8, i.e., wherein said first portion of central protection of said first protective shell is provided with a frontally positioned second closing plate and said first portion of said protective internal liner is provided with a frontally positioned second interface plate, and said first portion of central protection of said first protective shell is provided with magnets (magnets provided by at least one closing plate 152; fig. 9) for coupling with corresponding magnets provided with said first portion of said protective internal liner (magnets provided by at least one interface plate 150; fig. 9). 
Regarding claim 9, Benyola and Sackett, in combination, disclose the protective helmet of claim 1.  Benyola further discloses that each pad 148 is configured to couple to inner surface 114 of shell 140 and surround the user's head during use by one or more magnetic fastener pairs 150, 152 (fig. 9; para. 0040).  Therefore, by combination with Sackett as addressed for claim 1, the modified protective helmet comprising the modified closing plates and the modified interface plates would meet the claimed structural requirements of claim 9, i.e., wherein said first portion of central protection of said first protective shell comprises magnets (magnets provided by at least one closing plate 152; fig. 9) for coupling with corresponding magnets provided with said first portion of said protective internal liner (magnets provided by at least one interface plate 150; fig. 9).
Regarding claim 10, Benyola and Sackett, in combination, disclose the protective helmet of claim 9.  Benyola does not disclose wherein said magnets of said first portion of central protection of said first protective shell are housed in a seat provided in first mechanical retaining means, said first mechanical retaining means comprising a male element provided with snap-locking means and positioned in a corresponding seat in said first protective shell, and a female element adapted to engage said snap-locking means of said male element, said first mechanical retaining means being provided with a conical seat for housing a corresponding conical element positioned on said first portion of said protective internal liner and housing said fourth magnets provided with said first portion of said protective internal liner.  Sackett teaches wherein magnets (magnets 145; fig. 3; para. 0019; fig. 3; para. 0019) of a portion of said first protective shell (inner protective layer 102; fig. 3; para. 0019) are housed in a seat provided in first mechanical retaining means (plate 130; figs. 3, 5; para. 0023), said first mechanical retaining means (plate 130; figs. 3, 5; para. 0023) comprising a male element (riser 140 protruding from plate 130 thereby forming a male element; fig. 5; para. 0023) provided with snap-locking means (riser 140 snap-locking a magnet 145; fig. 5; para. 0023) and positioned in a corresponding seat in said first protective shell (plate 130 is in-molded with the inner protective layer 120, therefore layer 120 provides a seat for plate 130; fig. 3; para. 0019), and a female element (riser 140 forming a female element for holding the magnet 145; fig. 5; para. 0023) adapted to engage said snap-locking means of said male element (fig. 5; para. 0023), said first mechanical retaining means being provided with a conical seat (recess 135 having a ramped side 148 forming a conical seat; fig. 5; para. 0023) for housing a corresponding conical element (riser 140 of plate 120 having a ramped side corresponding with conical seat 135; figs. 5-6; para. 0023) positioned on a corresponding portion of said pad (positioned on pad 110; figs. 3-4, 6; paras. 0020, 0023) and housing a magnet (magnet 145; figs. 3-4, 6; paras. 0020, 0023) provided with said portion of said pad (figs. 3-4, 6; paras. 0020, 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the magnetic fasteners as disclosed by Benyola, with wherein said magnets of said protective shell are housed in a seat provided in first mechanical retaining means, said first mechanical retaining means comprising a male element provided with snap-locking means and positioned in a corresponding seat in said first protective shell, and a female element adapted to engage said snap-locking means of said male element, said first mechanical retaining means being provided with a conical seat for housing a corresponding conical element positioned on a portion of said cushion pad and housing a magnet provided with said first portion of said cushion pad as taught by Sackett, in order to provide a suitable configuration for a magnetic fastener to be adapted to Benyola's helmet.  Such a combination is use of a known technique to a known device ready for improvement to yield predictable results.  By this modification, Benyola would have the structural features as recited in claim 10.
Regarding claim 11, Benyola and Sackett, in combination, disclose the protective helmet of claim 9.  Benyola further discloses that each pad 148 is configured to couple to inner surface 114 of shell 140 and surround the user's head during use by one or more magnetic fastener pairs 150, 152 (fig. 9; para. 0040).  Therefore, by combination with Sackett as addressed for claim 1, the modified protective helmet comprising the modified closing plates and the modified interface plates would meet the claimed structural requirements of claim 11, i.e., wherein said first portion of central protection of said first protective shell is provided with a frontally positioned second closing plate (a frontally positioned closing plate 152; see annotated fig. 9) and said first portion of said protective internal liner is provided with a frontally positioned second interface plate (a frontally positioned interface plate 150; see annotated fig. 9). 
Regarding claim 12, Benyola and Sackett, in combination, disclose the protective helmet of claim 11.  Benyola does not disclose wherein said magnets of said first portion of central protection of said first protective shell are housed in a seat provided in first mechanical retaining means, said first mechanical retaining means comprising a male element provided with snap-locking means and positioned in a corresponding seat in said first protective shell, and a female element adapted to engage said snap-locking means of said male element, said first mechanical retaining means being provided with a conical seat for housing a corresponding conical element positioned on said first portion of said protective internal liner and housing said fourth magnets provided with said first portion of said protective internal liner.  Sackett teaches wherein magnets (magnets 145; fig. 3; para. 0019; fig. 3; para. 0019) of a portion of said first protective shell (inner protective layer 102; fig. 3; para. 0019) are housed in a seat provided in first mechanical retaining means (plate 130; figs. 3, 5; para. 0023), said first mechanical retaining means (plate 130; figs. 3, 5; para. 0023) comprising a male element (riser 140 protruding from plate 130 thereby forming a male element; fig. 5; para. 0023) provided with snap-locking means (riser 140 snap-locking a magnet 145; fig. 5; para. 0023) and positioned in a corresponding seat in said first protective shell (plate 130 is in-molded with the inner protective layer 120, therefore layer 120 provides a seat for plate 130; fig. 3; para. 0019), and a female element (riser 140 forming a female element for holding the magnet 145; fig. 5; para. 0023) adapted to engage said snap-locking means of said male element (fig. 5; para. 0023), said first mechanical retaining means being provided with a conical seat (recess 135 having a ramped side 148 forming a conical seat; fig. 5; para. 0023) for housing a corresponding conical element (riser 140 of plate 120 having a ramped side corresponding with conical seat 135; figs. 5-6; para. 0023) positioned on a corresponding portion of said pad (positioned on pad 110; figs. 3-4, 6; paras. 0020, 0023) and housing a magnet (magnet 145; figs. 3-4, 6; paras. 0020, 0023) provided with said portion of said pad (figs. 3-4, 6; paras. 0020, 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the magnetic fasteners as disclosed by Benyola, with wherein said magnets of said protective shell are housed in a seat provided in first mechanical retaining means, said first mechanical retaining means comprising a male element provided with snap-locking means and positioned in a corresponding seat in said first protective shell, and a female element adapted to engage said snap-locking means of said male element, said first mechanical retaining means being provided with a conical seat for housing a corresponding conical element positioned on a portion of said cushion pad and housing a magnet provided with said first portion of said cushion pad as taught by Sackett, in order to provide a suitable configuration for a magnetic fastener to be adapted to Benyola's helmet.  Such a combination is use of a known technique to a known device ready for improvement to yield predictable results.  By this modification, Benyola would have the structural features as recited in claim 10.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Benyola (US 2019/0269193 A1 and Sackett (US 2012/0174294 A1) and further in view of Lanner (US 2018/0213874 A1).
Regarding claim 13, Benyola and Sackett, in combination, disclose the protective helmet of claim 1.  Benyola does not disclose the helmet further comprising a second protective shell positioned between said external protective cap and said first protective shell.  However, Lanner teaches wherein a protective helmet further comprising a second protective shell positioned between an external protective cap and a first protective shell (an energy absorbing layer between an outer shell and an inner shell, where the energy absorbing layer functions as a second protective shell; para. 0020; claim 23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protective helmet as disclosed by Benyola, with the helmet further comprising a second protective shell positioned between said external protective cap and said first protective shell, as taught by Lanner, in order to provide sufficient protection to the user against possible impact.
 
    PNG
    media_image1.png
    876
    796
    media_image1.png
    Greyscale

Annotated Fig. 9 from US 2019/0269193 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment. Further, Applicant's arguments filed 05/31/2022 have been fully considered and are addressed as follows.
	First, it is noted that Applicant stated that the claims have been amended to more particularly recite each of the magnets with respect to the corresponding elements and without reference to "first", "second'', "third'', or "fourth" magnets; however, claim 1 still recites "first magnets" and "second magnets". The examiner suggests that the claim language be consistent with respect to the limitations. 
	In response to Applicant's argument that Benyola does not describe any solutions for the problem of removal from a user's head after an emergency, and one of skill in the art, when faced with the problems described in the present Application, would have no reason to begin with or otherwise consider the teachings in Benyola, the examiner respectfully disagrees.  First, the instant claims do not recite an intended use of removal from a user's head after an emergency.  Unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Second, even a recitation of the intended use must result in a structural difference between a claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Third, Benyola discloses a protective liner formed of a plurality of pads and the pads are magnetically coupled to an inner shell of the helmet, which meets the instant claims.  
In response to Applicant's argument that there is no rationale or motivation to modify the helmet of Benyola to provide a combination of a closing plate and an interface plate as they would make the helmet less capable of pivoting inward and collapsing to a more compact form, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Benyola discloses a plurality of pads forming the protective liner, one or more magnet fastener is provided for each pad for coupling each pad to the protective shell; the helmet is foldable along one or more hinges aligned with spaces or gaps between the pads of the protective liner (para. 0046); therefore, the pads will not be folded and the magnet fasteners distributed on the pads will not impede folding and collapsing either.  In addition, Benyola has already disclosed a combination of a closing plate and an interface plate conforming the folding feature.  The magnetic closure of Sackett is configured as two thin plates magnetically coupled together by inserting a riser of an interface plate to a recess of a closing plate, and the closing plate with the recess is in-molded into the protective shell; therefore, the magnetic closure of Sackett has a minimal thickness and combining Sackett with Benyola would not make the helmet less capable of pivoting inward and collapsing to a more compact form.  Further, in an effort of improving the magnetic coupling configuration of Benyola, one of ordinary skill of the art would further recognize that the magnetic closure of Sackett can be made into suitable size and shape adapted for Benyola thereby not impeding pivoting and collapsing.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732